DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 and 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note:
MPEP requires that all the NPL references include at least a year of publication. The Examiner has included the year of publication for NPL Cite No 2 in the 10/08/2020 IDS (2013).
Drawings
The drawings filed on 10/08/2020 are accepted by the Examiner.
Specification
The disclosure filed on 10/08/2020 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-32 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, a plurality of optically transmissive substrate layers arranged in an optical path, each of the plurality of optically transmissive substrate layers comprising a plurality of physical features formed on or within the plurality of optically transmissive substrate layers and having different complex-valued transmission coefficients as a .

    PNG
    media_image1.png
    396
    452
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rubin (US 10217023 B1) discloses image recognition system using a programmable photonic neural network.
Roques-Carmes (US 11017309 B2) discloses optical Ising machines and optical convolutional neural networks.
Hong (US 4963725 A) discloses adaptive optical neural network	.
Toyoda (US 5080464 A) discloses optical neural network apparatus using primary processing.
Brandstetter (US 5255362 A) discloses photo stimulated and controlled imaging neural network.
Shiratani (US 5440671 A) discloses neural net model and neural net optimizing method and system for realizing the same.
Martinez (US 7512573 B2) discloses optical processor for an artificial neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636